UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 98-10578


GLENN D. DICKERSON; TROY L. ARMSTRONG; RANDY A. HOLMES;
MICHAEL R. BUEHLER; BRENT RODGERS; STEPHEN FULTZ; DOUGLAS S.
MALLON; AARON DAVIS; PAUL E. OVERTON; J.B. THOMPSON; DEBORAH
DUARTE; VICKIE BURNETT; DAVID DUNNAHOO; LUANNE E. MASSEY;
DARRYL G. HAYES; LONNIE TUTT; LUIS ARISMENDEZ; BILLY R. BANKS;
JEROME HENRY; ROBERT KEAVENEY;; G.A. McKINNEY; JOHN RODRIGUEZ;
DARRELL MAXWELL; CYNTHIA MANION; LORI B. ARENT; FLETCHER
DAHMAN; TOD A. GILLAM; GERALD JENSEN, JR.; CHARLES E. TAYLOR;
DONALD BARTON, JR.; THOMAS A. TAYLOR, SR.; ;MICHAEL HUGHES;
STEVEN WISE; JAMES GRAHAM; RICHARD SANTA CRUZ; ;MARK
WILLIAMSON; JOHNNY L. RUDDER,
                                               Plaintiffs-Appellants,
                                         versus
CITY OF DALLAS, TEXAS,
                                                                   Defendant-Appellee.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                                 (3:96-CV-2174-T)


                                     May 18, 1999
Before REYNALDO G. GARZA, POLITZ, and BARKSDALE, Circuit Judges.
PER CURIAM:*

       Plaintiffs, a class of Dallas firefighters also certified as paramedics, appeal
the adverse summary judgment in their action seeking overtime compensation


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
under the Fair Labor Standards Act. For the reasons assigned, we affirm.
         The facts concerning the nature of the employees’ job activities are set

forth in careful detail in the trial court’s opinion granting summary judgment to

the City of Dallas. The court à quo held that the City was not required to pay
overtime compensation to plaintiffs because of the FLSA’s partial exemption for

employees engaged in fire protection activities.1 Relying on Bond v. City of

Jackson,2 the district court also found that plaintiffs satisfied the “substantially

related” test of 29 C.F.R. § 553.215.3
         We review de novo a grant of summary judgment.4 Our review of the
record and briefs, aided by the oral arguments of counsel, discloses no basis for
reversal. We conclude that the district court’s application of section 553.215's

“substantially related” test to the paramedic personnel is supported by the
reference to this section in section 553.210(a)’s “integral part” definition.

Accordingly, on the facts as found, the authorities cited, and analysis made by
the district court in its comprehensive and thorough order granting the City’s


  1
    29 U.S.C. § 207(k). Rescue and ambulance service personnel are partially exempt
from overtime if they “form an integral part of the public agency’s fire protection
activities. See § 553.215.” 29 C.F.R. § 553.210(a).
   2
       939 F.2d 285 (5th Cir. 1991).
   3
     Section 553.215, which applies to ambulance and rescue service employees of a
public agency other than a fire protection agency, allows ambulance and rescue service
paramedics to be exempt from overtime pay if their services are “substantially related”
to firefighting in that they have received training in the rescue of fire and accident
victims and are “regularly dispatched” to fires, crime scenes, riots, natural disasters, and
accidents.
   4
       New York Life Ins. Co. v. Travelers Ins. Co., 92 F.3d 336 (5th Cir. 1996).
                                             2
motion for summary judgment and denying plaintiffs’ motion for partial
summary judgment signed and filed on March 24, 1998, the judgment appealed

is AFFIRMED.




                                    3